 
EXHIBIT 10.1
 
 


 


 
 

--------------------------------------------------------------------------------

 
THIS MORTGAGE CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, AND ALSO CONSTITUTES
A FINANCING STATEMENT UNDER THE UNIFORM COMMERCIAL CODE.
 
THIS AMENDED AND RESTATED MORTGAGE SECURES ADDITIONAL INDEBTEDNESS IN THE AMOUNT
OF $3,151,995.15.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $4,200,000.00 UNDER CHAPTER 287 OF THE MINNESOTA
STATUTES.
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
 
REAL ESTATE MORTGAGE,SECURITY AGREEMENT
 
AND FINANCING STATEMENT
 
 
 
THIS AMENDED AND RESTATED REAL ESTATE MORTGAGE, SECURITY AGREEMENT AND FINANCING
STATEMENT (this “Mortgage”) is made as of May 8, 2013, by WSI Industries, Inc.,
a Minnesota corporation (“Grantor”) in favor of BMO Harris Bank N.A., successor
by merger to M&I Marshall & Ilsley Bank, a Wisconsin state banking corporation,
and to Excel Bank Minnesota, a Minnesota banking corporation (“Lender”).
 
RECITALS
 
WHEREAS, to secure a promissory note made by Mortgagor in favor of Excel Bank
Minnesota ("Excel"), dated May 3, 2004, in the original principal amount of
$1,360,000.00 (the "Original Note"), Mortgagor made and delivered to Excel a
Mortgage and Security Agreement and Fixture Financing Statement in the original
principal amount of $1,360,000.00 dated as of May 3, 2004, recorded May 13, 2004
in the office of the County Recorder of Wright County, Minnesota as Document No.
A-908906 (the "Original Mortgage").  The Original Mortgage encumbers the real
property legally described on the attached Exhibit A (the "Premises"); and
 
WHEREAS, in connection with the recording of the Original Mortgage, mortgage
registration tax in the amount of $3,128.00 was paid to the Wright County
Treasurer on May 13, 2004, as evidenced by receipt number 750513; and
 
 
1

--------------------------------------------------------------------------------

 


WHEREAS, the unpaid principal balance of the Original Note as of the date hereof
is $1,048,004.85; and
 
WHEREAS, effective on or about August 1, 2007, Excel was acquired by M&I
Marshall & Ilsley Bank by merger, a certified copy of which Certificate of
Merger was recorded in the office of the County Recorder of Wright County,
Minnesota on __________________, 2013, as Document No _________________; and


WHEREAS, effective on or about July 5, 2011, M&I Marshall & Ilsley Bank was
acquired by Lender by merger, a certified copy of which Certificate of Merger
was recorded in the office of the County Recorder of Wright County, Minnesota on
December 20, 2011, as Document No A-1190661; and


WHEREAS, effective as of the date hereof, Mortgagee has agreed to advance
additional funds to Mortgagee in the amount of $3,151,995.15, for a total new
principal amount of $4,200,000.00 (the "Loan"), and to evidence the Loan
Mortgagor has executed an Amended and Restated Note of even date herewith in the
new original principal amount of $4,200,000.00 (the "Note"), which Note is to be
secured by this Mortgage,); and


WHEREAS, to secure the Note, Mortgagor and Mortgagee by this Amended and
Restated Mortgage desire to amend and restate in its entirety the Original
Mortgage; and


WHEREAS, this Amended and Restated Mortgage secures additional indebtedness in
the amount of $3,151,995.15 and the total principal amount secured by this
Amended and Restated Mortgage is now $4,200,000.00.


NOW, THEREFORE, Mortgagor and Mortgagee do hereby amend, and restate in its
entirety the Original Mortgage (as defined above), as follows:


 
WITNESSETH:
 
Grantor has entered into a Loan Agreement (the “Loan Agreement”) with Lender as
of the date first written above pursuant to which Lender has made a loan (the
“Loan”) to Grantor evidenced by a $4,200,000.00 Amended and Restated Promissory
Note (together with all modifications, extensions and renewals, the “Note”)
payable to the order of Lender, all on the terms and conditions as are set forth
in the Note.  Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Note or Loan Agreement, as applicable.
 
This is not homestead property.
 
NOW, THEREFORE, Grantor, to secure the payment of the Note in accordance with
its terms and all increases, additions, extensions, modifications and renewals
thereof, and all other sums which may become due from Grantor to Lender by
virtue of the Loan Agreement, this Mortgage, the Note, the other security
documents, and all other documents executed in connection with this transaction
(collectively such documents are hereinafter referred to as the “Loan
Documents”), including but not limited to any and all principal, interest
(including but not limited to any sums of money held by Lender in an interest
reserve established pursuant to the Loan Agreement), late charges, loan
commissions, service charges, liquidated damages, expenses, advances due or
incurred by Lender in connection with the Loan (regardless of whether any Loan
proceeds have been disbursed) and all other obligations, liabilities and
indebtedness of Borrower or Grantor to Lender (collectively, the
“Indebtedness”), and to secure the performance of all covenants and agreements
herein contained and in the Loan Documents by Borrower or Grantor to be
performed, and in consideration of the sum of Ten and No/100 Dollars ($10.00) in
hand paid by Lender and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Grantor, does hereby grant,
bargain, sell, release and convey and assign to Lender, with power of sale, all
right, title and interest which Grantor now has or may hereafter acquire in and
to that tract or parcel of land (“Real Property”) legally described on Exhibit A
attached hereto and incorporated herein by reference, together with all rights,
interests and properties described as follows and all rights of estates, powers
and privileges appurtenant thereto (all of which are collectively referred to
herein as the “Property”):
 
 
2

--------------------------------------------------------------------------------

 
 
I.           All right, title and interest of Grantor, including any
after-acquired title or reversion, now or at any time hereafter existing, in and
to all highways, roads, ways, streets, avenues, alleys and other public
thoroughfares, bordering on or adjacent to the Real Property or any part
thereof, together with all right, title and interest of Grantor to the land
lying within such highways, roads, ways, streets, avenues, alleys and other
public thoroughfares, whether heretofore or hereafter vacated, and all strips
and gores adjoining or within the Real Property or any part thereof;
 
II.           All and singular the tenements, hereditaments, licenses, permits,
consents, easements, appurtenances, passages, waters, water rights (whether
riparian, appropriative or otherwise, and whether or not appurtenant), water
courses, riparian rights, air rights, oil, gas, minerals, coal or other
substances underlying or relating to the Real Property, all timber to be cut,
all as-extracted collateral (as defined in the Minnesota Uniform Commercial
Code), other rights and privileges thereof or in any way now or at any time
hereafter belonging to or in any way appertaining to the Real Property or any
part thereof or to any property or right now or at any time hereafter comprising
a part of the property and rights subject to this Mortgage; and all right, title
and interest of Grantor, whether now or at any time hereafter existing, in all
reversions and remainders to the Real Property and such other property or right;
 
III.           All present and future oral and written leases, licenses and
agreements for the use or occupancy of the whole or any part of the Property,
including all amendments of, supplements to, and renewals and extensions thereof
at any time made (all such leases, agreements, amendments, supplements, renewals
and extensions being hereinafter referred to collectively as the “Leases”)
together with all rents, earnings, income, issues, profits, royalties, revenues,
insurance proceeds (including, but not limited to, any policy of insurance
covering loss of income or rents for any cause) whether pursuant to any of the
Leases or otherwise, and all other monetary benefits now existing or hereafter
arising, derived or accrued from or belonging to the Property or such Leases,
including any and all payments in lieu of rent, condemnation proceeds, damages,
security deposits, rebates or refunds of impact fees, water or sewer connection
fees, utility costs, taxes, assessments or other charges and all other sums due
or to become due under and pursuant thereto (collectively, the “Rents”);
 
IV.           All buildings and improvements (“Improvements”) of every kind and
description now or hereafter located, erected or placed on the Real Property, or
any part thereof, including, but not limited to, all structures, railroad spur
tracks and sidings, plants, works and all materials intended for construction,
and repairs of such Improvements now or hereafter erected thereon, all of which
materials shall be deemed to be subject to this Mortgage immediately upon the
delivery thereof to the Real Property, and all fixtures now or hereafter owned
by Grantor, and attached to or contained in and used in connection with the Real
Property, whether or not the same are or shall be attached to any building or
buildings in any manner and, without any further act, all extensions, additions,
betterments, substitutions and replacements to the foregoing, together with all
plans and specifications for the Improvements;
 
 
3

--------------------------------------------------------------------------------

 
 
V.           All fixtures, furniture, furnishings, appliances, equipment,
machinery and other personal property of every kind and description in which
Grantor now has or at any time hereafter acquires an interest (“Personal
Property”), whether now or at any time hereafter installed or located in, on or
about or used in connection with the Real Property or any part thereof, or used
in or necessary to the complete and proper planning, development, use, occupancy
or operation thereof, including but not limited to all pumps, pipes, islands,
underground storage tanks, computers which operate fueling systems, general
intangibles, accounts, contract rights, electrification equipment and power
lines, whether owned individually or jointly with others, all water supply,
heating, lighting, cooling, refrigerating, humidifying, dehumidifying, plumbing,
sprinkler protection, fire extinguishing, incinerating, waste removal, cleaning,
air-conditioning, ventilating, communicating, water-heating, television antenna
and electrical systems, and the machinery, appliances, fixtures and equipment
pertaining thereto, all switchboards, engines, motors, tanks, pumps, conduits,
ducts, compressors, elevators, escalators, shades, awnings, venetian blinds,
screens, screen doors, storm doors and windows, stoves, ranges, dishwashers,
waste disposal units, curtain rods and fixtures, washing machines, clothes
dryers, floor coverings, partitions, condensing units, range hoods, fans, lawn
equipment, speakers, electrical wiring, pipe, signs, all built-in equipment,
whether any of the foregoing are single units or centrally controlled, and all
renewals, replacements and substitutions thereof and additions thereto, it being
understood that all of the fixtures, furnishings, appliances, equipment,
machinery and other Personal Property hereinabove described shall be subject to
the lien of this Mortgage as if covered and conveyed hereby by specific and apt
descriptions;
 
VI.           All awards and other compensation, whether heretofore, now or
hereafter made, to the Grantor, its respective successors and assigns, for any
taking by eminent domain, either permanent or temporary, of all or any part of
the Real Property or any part thereof and all the properties and rights
described in subsections I through V above or any part thereof or any easement
or appurtenance thereof, including any awards for any changes of grade of
streets, which said awards and compensation are hereby assigned to Lender; and
 
VII.           All monies or other funds or sums at any time on deposit with
Lender pursuant to the terms hereof or required by the terms of the Loan
Agreement to be on deposit with Lender; and all contract rights, general
intangibles, actions and rights of action, including without limitation
intellectual property (including but not limited to trademarks, trade names,
domain names, logos, goodwill, software, computer programs, marketing
literature, and materials and symbols) related to the Real Property or the
Improvements or the operation thereof; deposits for the benefit of Borrower
(including but not limited to deposits with respect to utility services, and any
deposits or reserves hereunder or under any other Loan Documents for taxes,
insurance or otherwise); permits, licenses, franchises, certificates,
development rights, commitments and rights for utilities and other rights and
privileges obtained in connection with the Real Property or the Improvements;
engineering, accounting, title, legal, and other technical or business data
concerning the Real Property and Improvements or the operation thereof which are
in the possession of Borrower or in which Borrower can otherwise grant a
security interest; all unearned insurance premiums arising from or relating to
the Real Property or any part thereof or the properties and rights described
above in subsections I through VI or any part thereof; and all proceeds,
products, replacements, additions, substitutions, renewals and accessions of and
to the Real Property or any part thereof or the properties and rights described
above in subsections I through VI or any part thereof.
 
Any reference herein to the “Property” shall be deemed to apply to the Real
Property and all the properties and rights expressed in the foregoing seven (7)
paragraphs, unless the context shall require otherwise.  It is understood that
the Real Property and all the properties and rights hereby granted, bargained,
sold, mortgaged, conveyed and warranted are intended to be one unit and are
hereby understood, agreed and declared to form a part and parcel of the Property
and to be appropriated to the use of the Property, and shall for the purpose of
this Mortgage, so far as permitted by law, be deemed to be real estate and
covered by the lien of this Mortgage, and as to the balance of the properties
and rights as aforesaid, this Mortgage is also deemed to be a Security Agreement
for the purpose of creating a security interest in said properties and rights,
which security interest Grantor hereby grants Lender as security for the payment
of the Note and all other sums secured hereby.
 
In addition to the Note, this Mortgage secures all obligations, debts and
liabilities, plus interest thereon, of Grantor to Lender, or any one or more of
them, as well as all claims by Lender against Grantor or any one or more of
them, whether now existing or hereafter arising, whether related or unrelated to
the purpose of the Note, whether voluntary or otherwise, whether due or not due,
direct or indirect, determined or undetermined, absolute or contingent,
liquidated or unliquidated, whether Grantor may be liable individually or
jointly with others, whether obligated as guarantor, surety, accommodation party
or otherwise, and whether recovery upon such amounts may be or hereafter may
become barred by any statutes of limitations, and whether the obligation to
repay such amounts may be or hereafter may become otherwise unenforceable.
 
 
4

--------------------------------------------------------------------------------

 
 
In addition to the Note, this Mortgage also secures all future advances made by
Lender to Grantor whether or not the advances are made pursuant to a
commitment.  Specifically, without limitation, this Mortgage secures, in
addition to the amounts specified in the Note, all future amounts Lender in its
discretion may loan to Grantor, together with all interest thereon.
 
The obligations and Indebtedness secured hereby shall also include, without
limitation, all obligations, indebtedness and liabilities of Borrower or Grantor
to Lender arising pursuant to or in connection with any swap, collar, cap,
future, forward or derivative transaction, including any involving, or settled
by reference to, one or more interest rates, currencies, commodities, equity or
debt instruments, any economic, financial or pricing index or basis, or any
similar transaction, including any option with respect to any of these
transactions and any combination of these transactions.
 
TO HAVE AND TO HOLD the Property unto the Lender and its successors and assigns
forever.
 
AND GRANTOR COVENANTS, REPRESENTS AND WARRANTS that:  (a) Grantor holds good and
marketable title of record to the Property in fee simple, free and clear of all
liens and encumbrances other than those set forth in Exhibit B attached hereto
and incorporated by reference; and (b) Grantor has the full right, power, and
authority, acting alone, to execute and deliver this Mortgage to
Lender.  Subject to the exception in the preceding sentence, Grantor warrants
and will forever defend the title to the Property against the lawful claims of
all persons.  In the event any action or proceeding is commenced that questions
Grantor’s title or the interest of Lender under this Mortgage, Grantor shall
defend the action at Grantor’s expense.  Grantor may be the nominal party in
such proceeding, but Lender shall be entitled to participate in the proceeding
and to be represented in the proceeding by counsel of Lender’s own
choice.  Grantor will deliver, or cause to be delivered, to Lender such
instruments as Lender may request from time to time to permit such
participation.  Grantor covenants that Lender is subrogated to the lien of any
mortgage or any other lien which is discharged, whether in whole or in part,
by  the proceeds of the Note.  Grantor further warrants that the Property and
Grantor’s use of the Property comply with all existing applicable laws,
ordinances, and regulations of all governmental authorities having jurisdiction
over the Property and Grantor.


PROVIDED, HOWEVER, that if the principal, interest and all other sums provided
in the Note are paid and all other sums hereinafter provided for or secured
hereby are paid, and if the Grantor properly performs all of the covenants
herein contained, and Lender has no further obligation to make any advance of
any Indebtedness to or on behalf of Grantor, then this Mortgage shall be
released, at the cost of the Grantor, otherwise this Mortgage will remain in
full force and effect.
 
IT IS FURTHER UNDERSTOOD AND AGREED THAT:
 
1.           Payment and Performance.  This Mortgage, including the assignment
of Rents and the security interest in the Rents and Personal Property, is given
to secure: (a) payment of the Indebtedness; and (b) performance of any and all
obligations under the Note, the Loan Documents, and this Mortgage.  Except as
otherwise provided in this Mortgage, Grantor shall pay to Lender all amounts
secured by this Mortgage as they become due and shall strictly perform all of
Grantor’s obligations under this Mortgage.
 
2.           Payment of Taxes.  Grantor shall pay when due (and in all events
prior to delinquency) all taxes, ad valorem and non ad valorem real property
taxes, payroll taxes, sales and use taxes, personal property taxes, special
taxes, assessments, water charges, sewer service charges levied against or on
account of the Property or this Mortgage (collectively, “Taxes”), and shall pay
when due all claims for work done on or for services rendered or material
furnished to the Property.  Grantor shall maintain the Property free of any
liens having priority over or equal to the interest of Lender under this
Mortgage, except for those liens specifically agreed to in writing by Lender.
 
 
5

--------------------------------------------------------------------------------

 
 
Grantor shall upon demand furnish to Lender satisfactory evidence of payment of
the Taxes and shall authorize the appropriate governmental official to deliver
to Lender at any time a written statement of the Taxes against the Property.


Grantor shall notify Lender at least fifteen (15) days before any work (other
than minor alterations for which Lender’s consent is not required hereunder) is
commenced, any services are furnished, or any materials are supplied to the
Property, if any construction or mechanic’s lien, materialmen’s lien, or other
lien could be asserted on account of the work, services, or materials.  Grantor
will upon request of Lender deposit with Lender such amounts as deemed necessary
by Lender to sufficiently complete the work in a good and workmanlike and lien
free manner, which amounts will be disbursed by Lender in accordance with an
escrow agreement or disbursing agreement to be entered into by Lender and
Grantor prior to the commencement of such work.


3.           Escrows and Reserves.  Upon request of Lender and upon and after
the occurrence of an Event of Default, Grantor will without further demand
deposit with Lender, in addition to the required installments of principal
and/or interest due under the terms of the Note, monthly until the Note is paid
in full a sum equal to all Taxes next due on the Property (all as estimated by
the Lender), divided by the number of months to elapse before one month prior to
the date when such Taxes will become delinquent.  Such deposits and escrow or
reserve accounts: (1) shall accrue interest at Lender’s regular savings rates;
(2) shall be used, subject to the provisions of this Section, for the payment of
Taxes on the Property next due and payable when they become due; and (3) shall
not be commingled with other funds of Lender and Lender shall establish a
separate account for such deposits and escrow or reserve accounts.  All such
deposits and escrow and reserve accounts shall be applied by the Lender,
provided no Event of Default has occurred and is continuing, to the payment of
Taxes due on the Property.  Payments shall be made in the fiscal year designated
by Grantor, provided sufficient funds are available and such Taxes are not
delinquent.  If the sums so deposited are insufficient to pay any such amounts
for any period when the same shall become due and payable, the Grantor shall on
demand deposit such additional funds as may be necessary to pay such amounts in
full.  If the sums so deposited exceed the amount required to pay such amounts
for any year, the excess shall be credited to a subsequent deposit or deposits
required hereunder.


Lender may, at its option, without being required to do so, apply: (i) any
monies at the time on deposit or in escrow or reserve accounts first pursuant to
the foregoing provisions of this Section; and (ii) any deposits or escrow or
reserve funds and any payments by Grantor, on any of Grantor’s obligations
herein contained or obligations under the Note or Loan Agreement, in such order
and manner as the Lender may elect.  When the Indebtedness secured hereby has
been fully paid, any remaining deposits or escrow or reserve funds shall be paid
to Grantor or to the then owner or owners of the Property.  Such deposits and
escrow and reserve accounts are hereby pledged as additional security for the
Indebtedness hereunder and shall be irrevocably applied by the Lender for the
purposes for which made hereunder and shall not be subject to the direction or
control of the Grantor; provided, however, that the Lender shall not be liable
for any failure to apply to the payment of such amounts unless Grantor, provided
no Event of Default has occurred and is continuing, shall have requested the
Lender in writing to make application of such funds to the payment of the
particular amounts for payment of which they were deposited, escrowed or
reserved, accompanied by the bills for the same.  Lender shall not be liable for
any act or omission taken in good faith or pursuant to the instruction of any
party, and shall be liable only for its gross negligence or willful misconduct.
 
 
6

--------------------------------------------------------------------------------

 


Lender shall have the right to make any such payment for Taxes or other amounts
for which funds are held in escrow or reserve hereunder unless any such amount
is then being contested by Grantor in accordance with this Mortgage, in which
event, as the case may be, Lender shall make such payment under protest in the
manner prescribed by law or shall withhold such payment, provided, however, that
the provisions of this Mortgage must be complied with by Grantor, as the case
may be.  In the event such contest shall or might result in interest penalty or
other charges, Grantor shall likewise deposit monthly pro-rata the amount of any
such interest, penalty or additional charge.


4.           Effect of New Taxation or Changes in Law Regarding Taxation.  If,
by the laws of the United States of America, or of any state having jurisdiction
over Grantor or the Property, any Tax or governmental charge of any character
whatever is due or becomes due on account of this Mortgage or the Indebtedness
secured hereby, except for income or franchise taxes of Lender, Grantor
covenants and agrees to pay any such Tax or governmental charge of any character
whatever in the manner required by any such law when the same shall become
due.  Grantor further covenants to hold harmless and agrees to indemnify the
Lender, its successors or assigns, against any liability incurred by reason of
the imposition of any such Tax or government charge on account of this Mortgage
or the Indebtedness secured hereby.  In the event of the enactment after this
date of any law of the State in which the Property is located deducting from the
value of land for the purpose of taxation any lien thereon, or imposing upon the
Lender the payment of the whole or any part of the Taxes, charges or liens
herein required to be paid by Grantor, or changing in any way the laws relating
to the taxation of mortgages or debts secured by mortgages or the Lender’s
interest in the Property, or the manner of collecting Taxes, so as to affect
this Mortgage or the debt secured hereby or the holder thereof, then, and in any
such event, the Grantor, upon demand by the Lender, shall pay such Taxes or
liens or reimburse the Lender therefor; provided, however, that if in the
opinion of counsel for the Lender: (a) it might be unlawful to require Grantor
to make such payment; or (b) the making of such payment might result in the
imposition of interest beyond the maximum amount permitted by law, then the
Lender may elect, by notice in writing given to the Grantor, to declare all of
the Indebtedness secured hereby to be and become due and payable thirty (30)
days from the giving of such notice.
 
5.             Environmental Warranties and Indemnification.
 
5.1.         The following terms shall have the meanings hereafter ascribed to
them:
 
5.1.1           “Environmental Laws” means all federal, state and local laws
including statutes, regulations, ordinances and other governmental restrictions
and requirements and common law relating to the presence, discharge or
remediation of air pollutants, water pollutants or process wastewater or
otherwise relating to the protection of human health, the environment, toxic or
hazardous substances, pesticides, herbicides, fertilizer, mold, asbestos or
radon, including, but not limited to, the Federal Solid Waste Disposal Act, the
Federal Clean Air Act, the Federal Clean Water Act, the Federal Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency now or at any time hereafter in effect.
 
5.1.2           “Hazardous Materials” shall mean any oil, flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “toxic substances,” “wastes,” “regulated substances,”
“industrial solid wastes,” or “pollutants” under the Environmental Laws
including, but not limited to, air pollutants, water pollutants, wastewater,
pesticides, herbicides, fertilizer, mold, asbestos, radon or other health or
environment threatening substances; provided, however, that “Hazardous
Materials” shall not include commercially reasonable amounts of cleaning
products used in the ordinary course of operation of the Property which are used
and stored in accordance with all applicable Environmental Laws.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2          In order to induce Lender to make the Loan, Grantor represents and
warrants to Lender the following:
 
5.2.1              To the best of Grantor’s knowledge after due inquiry, the
Property is and has been operated and maintained in compliance with all
applicable Environmental Laws.
 
5.2.2              Grantor has conducted or caused to be conducted appropriate
inquiry into the current and previous uses of the Property in a manner
consistent with good commercial or customary practice for purposes of meeting
the standard for minimizing liability under CERCLA and other applicable
Environmental Laws. Grantor has disclosed to Lender and provided Lender with
true, correct and complete copies of the results of any and all reports, tests,
studies and investigations commissioned by or on behalf of Grantor or otherwise
within Grantor’s possession or control and relating to Hazardous Materials and
the Property.
 
5.2.3              Grantor is not a party to any litigation or administrative
proceeding and has not received written notice of any claim and, so far as is
known by Grantor, there is no claim, litigation or administrative proceeding
threatened against Grantor relating to the Property, which in either case
asserts or alleges: (i) Grantor violated any Environmental Laws; (ii) Grantor is
required to clean up or take remedial or other response action due to the
disposal, discharge or other release of any Hazardous Materials, (iii) the
Property is in violation of any Environmental Laws; or (iv) Grantor or any other
person is required to contribute to the cost of any past, present or future
cleanup or remedial or other response action which arises out of or is related
to the disposal, discharge or other release of any Hazardous Materials.
 
5.2.4              With respect to the period during which Grantor owns or
occupies the Property and, to the Grantor’s knowledge with respect to the time
before Grantor owned or occupied the Property, no person or entity has caused or
permitted materials to be generated, stored, treated, recycled or disposed of
on, under or at the Property which materials, if known to be present, would
require cleanup, removal or some other remedial action under Environmental Laws.
 
5.2.5              To Grantor’s knowledge, there are no conditions existing
currently or that are likely to exist during the term of the Loan which would
subject Grantor to damages, penalties, fines, injunctive relief or cleanup or
other costs or expenses under any Environmental Laws or which would require
cleanup, remedial action or other response pursuant to Environmental Laws.
 
5.2.6              Grantor is not subject to any judgment, decree, order or
citation related to or arising out of any Environmental Laws and to Grantor’s
knowledge, has not been named or listed as a potentially responsible party by
any governmental body or agency in a matter arising under any Environmental
Laws.
 
5.2.7              Grantor has timely obtained and is in compliance with all
permits, licenses and approvals required under all Environmental Laws; all such
permits, licenses, and approvals are in full force and effect and any fees
and/or conditions for such permits, licenses and approvals have been paid and/or
complied with.
 
 
8

--------------------------------------------------------------------------------

 
 
5.2.8              To Grantor’s knowledge, no pesticides, herbicides,
fertilizers or other materials have been used on, applied to or disposed of on
the Property in violation of any Environmental Laws.
 
5.2.9              The use of the Property for its intended purpose will not
result in a violation of any Environmental Laws.
 
5.3           While any part of the principal of or interest on the Loan remains
unpaid, Grantor shall and shall cause all tenants of the Property:
 
5.3.1              Timely comply with all applicable Environmental Laws and all
permits, licenses and approvals required under any Environmental Laws with
respect to the Property; provided, however, that such compliance shall not be
required so long as Grantor shall: (a) cause the validity or applicability
thereof to be contested in good faith and with due diligence at no expense to
Lender, by appropriate legal proceedings which shall have the effect of
preventing the immediate enforcement of the same against Grantor, tenants of the
Property, or the Property; and (b) pending the outcome of such legal
proceedings, cause Lender to receive such reasonable security as may be
requested by Lender to ensure compliance with all Environmental Laws and all
potential interest and maximum penalties.
 
5.3.2              Provide Lender, immediately upon receipt, copies of any
correspondence, notice, pleading, citation, indictment, complaint, order, decree
or other document from any source asserting or alleging violation of any
Environmental Law applicable to the Property by Grantor or any other person, or
asserting or alleging a circumstance or condition which may require a financial
contribution by Grantor or any tenant, lessee, licensee or occupant of the
Property or a cleanup, remedial action or other response by or on the part of
Grantor under Environmental Laws.
 
5.3.3              Advise Lender in writing as soon as Grantor becomes aware of
any condition or circumstance which makes any of the representations or
warranties contained herein incomplete or inaccurate.
 
5.3.4              Include in all Leases or other agreements for the use of all
or any part of the Property a covenant from the tenant, lessee, licensee or
occupant of the Property: (a) to not violate any Environmental Laws or permit
the storage, disposal or discharge of any Hazardous Materials on the premises;
and (b) to indemnify and hold the lessor and Lender harmless for, from and
against all losses, costs, expenses (including reasonable attorneys’ fees) or
damages of any kind arising from a breach of such covenant.
 
5.3.5              Promptly undertake and diligently pursue to completion any
legally required remedial containment or cleanup action in the event of any
release or discharge or threatened release or discharge of any Hazardous
Materials on, upon, into or from the Property.
 
5.3.6              At all times, to maintain and retain complete and accurate
records of all releases, discharges or other use, handling, storage, disposal or
transport of any Hazardous Materials on, onto, into or from the Property,
including without limitation, records of the quantity and type of any such
substance disposed of on or off of the Property, as required by Environmental
Laws, and to allow Lender and its representatives to examine and copy all such
books and records.
 
 
9

--------------------------------------------------------------------------------

 
 
5.3.7              Upon request of Lender and upon and upon and after the
occurrence of an Event of Default, allow Lender and its representatives to enter
the Property and perform an environmental assessment (including inspection and
sampling) as Lender, in the exercise of its reasonable discretion and upon
reasonable advance notice to Grantor, deems necessary to assess the condition of
the Property and compliance with the provisions of this Mortgage.  Grantor shall
promptly reimburse Lender for its out-of-pocket expenses, including, e.g.
consultant fees and expenses, incurred in connection with the performance of the
environmental assessment.
 
5.3.8              If Grantor or any other person on behalf of or at the
direction of Grantor undertakes any investigation or corrective action with
respect to the Property including, without limitation, any response, removal, or
other remedial action pursuant to any requirement of any Environmental Laws,
Grantor shall obtain and deliver to Lender a written report, in form and
substance acceptable to Lender, from a consultant acceptable to Lender,
certifying that all required action has been properly taken and that, upon
completion of said action, the Property is in compliance with all Environmental
Laws.
 
5.4           Grantor hereby agrees to indemnify, defend and hold harmless
Lender and each of its officers, directors, employees, agents, consultants,
attorneys, invitees, contractors and their respective successors and assigns
(individually, an “Indemnified Party”, and collectively, the “Indemnified
Parties”) for, from and against any and all losses, liabilities, damages, fines,
penalties, costs and expenses of every kind and character, including reasonable
attorneys’ fees and court costs, incurred and expended by an Indemnified Party,
and occasioned by or associated with any claims, demands, causes of action,
suits and/or enforcement actions including, without limitation, any
administrative or judicial proceedings and any remedial, removal or response
actions ever asserted, threatened, instituted or requested by any person
whatsoever arising out of or related to: (a) the breach of any representation,
warranty or covenant of Grantor set forth in this Section; or (b) the failure of
Grantor or any tenant, lessee, licensee or occupant of the Property or any
employee, agent, consultant or contractor that provides services to or at the
Property to perform any material covenant or obligation hereunder; or (c) the
ownership, construction, occupancy, operation or use of the Property; unless
caused by the bad faith or gross negligence of the Indemnified Party.  The
foregoing representations, warranties, covenants and agreements of this Section
5 shall be continuing covenants, representations and warranties for the benefit
of the Indemnified Parties including, but not limited to, any purchaser at a
foreclosure sale or trustee’s sale under this Mortgage, or any transferee of the
interest of Lender.  The provisions of this Section 5 shall be in addition to
and not in limitation of the provisions of the remainder of this Mortgage, the
Guaranty or the other Loan Documents, and any other obligations and liabilities
which Grantor or Guarantor may have to Lender under applicable statutes or at
common law and shall survive the satisfaction or release of this Mortgage, any
foreclosure of this Mortgage, any acquisition of title to the Property by Lender
or any party claiming by, through or under Lender by deed in lieu of foreclosure
or otherwise, the term of the Mortgage and the Loan Documents, and the payment
of the Note in full, and shall continue thereafter in full force and effect.


6.           Grantor’s Covenants.  The Grantor will not do or permit to be done
to, in, upon or about any portion of the Property, anything that may in any
manner impair the value thereof, or weaken, diminish or impair the security of
this Mortgage.  In furtherance of the foregoing:
 
6.1           Until the occurrence of an Event of Default, Grantor may: (a)
remain in possession and control of the Property; (b) use, operate or manage the
Property; and (c) collect the Rents from the Property.
 
 
10

--------------------------------------------------------------------------------

 
 
6.2           Grantor shall maintain the Property in tenantable condition and
promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.
 
6.3           Grantor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property.  Without limiting the generality of the foregoing,
Grantor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender’s prior written consent.
 
6.4           Grantor shall not demolish or remove any Improvements from the
Real Property without Lender’s prior written consent.  As a condition to the
removal of any Improvements, Lender may require Grantor to make arrangements
satisfactory to Lender to replace such Improvements with Improvements of at
least equal value.
 
6.5           Grantor shall permit Lender to enter the Real Property at any time
upon reasonable advance notice (except in the event of an emergency in which
case no notice shall be required), during normal business hours (except in the
event of an emergency in which case Lender may enter at any time), and in a
manner that does not unreasonably interrupt Grantor’s use and enjoyment of the
Real Property for the purpose of inspecting Grantor’s compliance with the terms
and provisions of this Mortgage.
 
6.6           Grantor shall promptly comply with all laws, ordinances, and
regulations, now or hereafter in effect, of all governmental authorities
applicable to the use or occupancy of the Property, including without
limitation, the Americans With Disabilities Act.  Grantor may contest in good
faith any such law, ordinance, or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Grantor has notified
Lender in writing prior to doing so and so long as, in Lender’s sole opinion,
Lender’s interest in the Property are not jeopardized.  Lender may require
Grantor to post adequate security or a surety bond, reasonably satisfactory to
Lender, to protect Lender’s interest.
 
6.7           Grantor shall not to abandon or leave unattended the
Property.  Grantor shall do all other acts, in addition to those acts set forth
above in this Section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.
 
6.8           Grantor shall promptly repair, restore or rebuild any buildings or
other Improvements now or hereafter on the Property which may become damaged or
be destroyed by any cause whatsoever (excluding minor inconsequential damage
costing less than Ten Thousand Dollars ($10,000.00) to repair which does not
materially impair the value or utility of the Improvements), so that upon
completion of the repair, restoration and rebuilding of said buildings and
Improvements there will not be any liens of any nature arising out of said
repair, restoration and rebuilding, and the Property will have a commercial
value at least as great as the commercial value of the Property prior to such
damage or destruction.
 
6.9           Grantor shall not directly or indirectly, without Lender’s prior
written consent, create, incur, permit to exist or assume any mortgage, pledge
or other lien or claim for lien or encumbrance upon the Property or any part
thereto other than: (a) the lien and security interest of Lender as created by
this Mortgage and any other documents evidencing, securing or referring to the
Note; and (b) the permitted liens, charges or encumbrances set forth in Exhibit
B attached hereto (the “Permitted Encumbrances”).  In the event of the creation,
incurrence or existence of any such lien, claim for lien or encumbrance, Grantor
shall cause the same to be satisfied or removed, or shall bond over the same to
Lender’s satisfaction within ninety (90) days of the creation, incurrence or
attachment thereof to the Property.
 
 
11

--------------------------------------------------------------------------------

 
 
6.10           Except as provided in the Loan Agreement, Grantor shall not make
any alterations to any part of the Property without the prior written consent of
Lender
 
6.11           Grantor shall promptly notify Lender in writing of: (a) any loss
or damage to any part of the Property that exceeds Fifty Thousand Dollars
($50,000.00) in any single instance; (b) any material change, whether
contemplated, pending or final, in the assessment of any part of Property by
taxing authorities or in the zoning classification; (c) the actual or threatened
commencement of any proceedings under condemnation or eminent domain affecting
any part of the Property, including those proceedings relating to severance and
consequential damage and change in grade of streets, copies of any and all
papers served in connection with any such proceedings to be delivered to Lender
upon such service; and (d) any other action, whether contemplated (when known to
Grantor), pending or final, by any public authority or otherwise, that could
affect the value of any part of the Property.
 
6.12           Grantor shall not suffer or permit any change in the general
nature of the occupancy of the Property, without the prior written consent of
Lender.
 
6.13           Grantor shall not grant any easement or dedication, file or
record any plat, condominium declaration or restriction, or initiate or
acquiesce in any zoning reclassification or similar changes in applicable laws,
rules and ordinances, without the prior written consent of Lender.
 
6.14           Grantor shall not make or permit any use of the Property that
could with the passage of time result in the creation of any right of user, or
any claim of adverse possession or easement on, to or against any part of the
Property in favor of any person or the public.
 
6.15           Grantor shall maintain all operating, deposit and similar
accounts relating to the Property and all escrow and reserve accounts required
hereunder with Lender.
 
6.16           Grantor shall not enter into any Lease (or any binding letter of
intent or binding term sheet with respect thereto) without obtaining the prior
written consent of Lender, including, but not limited to, Lender’s approval of
the proposed tenant, the proposed guarantor, if any, rental rate, tenant
improvement allowance (if applicable), term, the form of the proposed Lease, and
the financial statements of the proposed tenant and the proposed guarantor, if
required by Lender.
 
7.           Insurance.  Grantor shall procure and maintain policies of the
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender, and a standard Lender Loss Payee
clause in favor of Lender.  Grantor shall also procure and maintain
comprehensive general liability insurance in such coverage amounts as Lender may
request, but in any event in an amount of at least One Million Dollars
($1,000,000.00) per occurrence, Two Million Dollars ($2,000,000.00) aggregate,
and Five Million Dollars ($5,000,000.00) umbrella policy, with Lender being
named as additional insured in such liability insurance policies.  Additionally,
Grantor shall maintain such other insurance, including but not limited to
hazard, business interruption and boiler insurance as Lender may
require.  Policies shall be written by such insurance companies and in such form
as may be reasonably acceptable to Lender.  Grantor shall deliver to Lender
certificates of coverage from each insurer containing a stipulation that
coverage will not be cancelled or diminished without a minimum of thirty (30)
days’ prior written notice to Lender, that there will be no cancellation due to
non-payment of premiums without a minimum of ten (10) days’ prior written notice
to Lender, and not containing any disclaimer of the insurer’s liability for
failure to give such notice.  Each insurance policy also shall include an
endorsement providing that coverage in favor of Lender will not be impaired in
any way by any act, omission or default of Grantor or any other person.  Should
the Real Property be located in an area designated by the Director of the
Federal Emergency Management Agency as a special flood hazard area, Grantor
agrees to obtain and maintain Federal Flood Insurance, if available, for the
full unpaid principal balance of the Loan and any prior liens on the Property
securing the Loan, up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by Lender, and to maintain such
insurance for the term of the Loan.
 
 
12

--------------------------------------------------------------------------------

 
 
Upon request of Lender, however, not more than once a year, Grantor shall
furnish to Lender a report on each existing policy of insurance
showing:  (a) the name of the insurer; (b) the risks insured; (c) the amount of
the policy; (d) the property insured, the then current replacement value of such
property, and the manner of determining that value; and (e) the expiration date
of the policy.  Grantor shall, upon request of Lender, have an independent
appraiser satisfactory to Lender determine the cash value replacement cost of
the Property.


Unless Grantor provides Lender with evidence of the insurance coverage required
hereunder at least thirty (30) days before the expiration of any existing policy
or policies, with evidence of premium paid, Lender may purchase insurance at
Grantor’s expense to protect Lender’s interests in the collateral. The insurance
may, but need not, protect Grantor’s interests. The coverage that Lender
purchases may not pay any claim that Grantor makes or any claim that is made
against Grantor in connection with the collateral. Grantor may later cancel any
insurance purchased by Lender, but only after providing Lender with evidence
that Grantor has obtained insurance as required by their agreement. If Lender
purchases insurance for the collateral, Grantor shall be responsible for the
costs of that insurance, including interest and any other charges Lender may
impose in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to Grantor’s total outstanding balance or obligation. The
costs of the insurance purchased by Lender may be more than the cost of the
insurance Grantor may be able to obtain on Grantor’s own.


8.           Application of Proceeds of Insurance.  Grantor shall promptly
notify Lender of any loss or damage to the Property.  Lender may make proof of
loss if Grantor fails to do so within fifteen (15) days of the
casualty.  Whether or not Lender’s security is impaired, Lender may, at Lender’s
election, receive and retain the proceeds of any insurance and apply the
proceeds to the reduction of the Indebtedness, payment of any lien affecting the
Property, or the restoration and repair of the Property.  If Lender elects to
apply the proceeds to restoration and repair, Grantor shall repair or replace
the damaged or destroyed Improvements in a manner satisfactory to
Lender.  Lender shall, upon satisfactory proof of such expenditure, pay or
reimburse Grantor from the proceeds for the reasonable cost of repair or
restoration if Grantor is not in default under this Mortgage.  Any proceeds
which have not been disbursed within one hundred eighty (180) days after their
receipt and which Lender has not committed to the repair or restoration of the
Property shall be used first to pay any amount owing to Lender under this
Mortgage, then to pay accrued interest, and the remainder, if any, shall be
applied to the principal balance of the Indebtedness.  If Lender holds any
proceeds after payment in full of the Indebtedness, such proceeds shall be paid
to Grantor as Grantor’s interests may appear.
 
9.           Condemnation.  If any proceeding in condemnation is commenced,
Grantor shall promptly notify Lender in writing, and Grantor shall promptly take
such steps as may be necessary to defend the action and obtain the
award.  Grantor may be nominal party in such proceeding, but Lender shall be
entitled to participate in the proceeding and to be represented in the
proceeding by counsel of its own choice.  Grantor will deliver or cause to be
delivered to Lender such instruments and documentation as may be required by
Lender from time to time to permit such participation.  If all or any part of
the Property is condemned by eminent domain proceedings or by any proceeding or
purchase in lieu of condemnation, or if all or any part of the Property is sold
in lieu of condemnation, Lender may at its election require that all or any
portion of the net proceeds of the award or sale be applied to the Indebtedness
or the repair or restoration of the Property.  If Lender requires that all or
any portion of the net proceeds of the award or sale be applied to the repair or
restoration of the Property, and if the net proceeds of the award or sale are
insufficient to cover the cost of rebuilding or restoration, Grantor shall pay
such cost in excess of the net proceeds of the award before being entitled to
any reimbursement out of such net proceeds.  Any surplus which may remain out of
such net proceeds after payment of such cost of rebuilding or restoration shall,
at the option of Lender, be applied on account of the Indebtedness or be paid to
any other party entitled thereto.  In any event, so long as any portion of the
Indebtedness remains unpaid, Grantor shall commence rebuilding or restoration of
any remaining portion of the Property promptly after the taking and shall
diligently pursue the same to completion.  The net proceeds of the award or sale
shall mean the award or sale after payment of all reasonable costs, expenses,
and attorneys’ fees incurred by Lender in connection with the condemnation or
sale in lieu of condemnation.
 
 
13

--------------------------------------------------------------------------------

 
 
10.           Disbursement of Insurance or Eminent Domain Proceeds.  In addition
to the provisions of Sections 8 and 9, the following provisions shall control
the disbursement of insurance and condemnation proceeds:
 
10.1           Before commencing to repair, restore or rebuild following a
condemnation action or deed in lieu thereof or damage to, or destruction of, all
or a portion of the Property, whether by fire or other casualty or condemnation,
Grantor shall obtain from Lender its approval of all site and building plans and
specifications pertaining to such repair, restoration or rebuilding.
 
10.2           Prior to each payment or application of any insurance or
condemnation proceeds to the repair or restoration of the Improvements upon the
Property to the extent permitted in Section 8 or 9 above (which payment or
application may be made, at Lender’s option, through an escrow with a title
insurance company, the terms and conditions of which are satisfactory to Lender
and the cost of which is to be borne by Grantor), Lender shall be entitled to be
satisfied as to the following:
 
  10.2.1              Either (A) such Improvements have been fully restored, or
(B) the expenditure of money as may be received from such insurance proceeds or
condemnation award will be sufficient to repair, restore or rebuild the
Property, free and clear of all  liens, claims and encumbrances, except the lien
of this Mortgage and the Permitted Encumbrances under this Mortgage, or, in the
event such insurance proceeds or condemnation award shall be insufficient to
repair, restore and rebuild the Property, Grantor has deposited with Lender such
amount of money which, together with the insurance proceeds or condemnation
award, shall be sufficient to restore, repair and rebuild the Property; and
 
  10.2.2              Prior to each disbursement of any such proceeds held by
Lender in accordance with the terms of this Section for the cost of any repair,
restoration or rebuilding, Lender shall be furnished with a statement of
Lender’s architect (the cost of which shall be borne by Grantor), certifying the
extent of the repair and restoration completed to the date thereof, and that
such repairs, restoration, and rebuilding have been performed to date in
conformity with the plans and specifications approved by Lender and all
statutes, regulations or ordinances (including building and zoning ordinances)
affecting the Property and all private restrictions binding on the Property; and
Lender shall be furnished with appropriate evidence of payment for labor or
materials furnished to the Property, and total or partial lien waivers
substantiating such payments.
 
10.3           Prior to the payment or application of insurance proceeds to the
repair, restoration or rebuilding of the Improvements upon the Property to the
extent permitted in Section 8 above, there shall have been delivered to Lender
the following:
 
  10.3.1              A waiver of subrogation from any insurer with respect to
Grantor or the then owner or other insured under the policy of insurance in
question; and
 
 
14

--------------------------------------------------------------------------------

 
 
  10.3.2              Such plans and specifications, such payment and
performance bonds and such insurance, in such amounts, issued by such company or
companies and in such forms and substance, as are required by Lender.
 
10.4           In the event Grantor shall fail to restore, repair or rebuild the
Improvements upon the Property within a time deemed satisfactory by Lender, then
Lender, at its option, may commence and perform all necessary acts to restore,
repair or rebuild the said Improvements for or on behalf of Grantor.  In the
event insurance proceeds or condemnation proceeds shall exceed the amount
necessary to complete the repair, restoration or rebuilding of the Improvements
upon the Property, such excess shall be applied on account of the Grantor’s
obligation of unpaid principal balance of the Note irrespective of whether such
balance is then due and payable.
 
10.5           In the event Grantor commences the repair or rebuilding of the
Improvements located on the Property, but fails to comply with the conditions
precedent to the payment or application of proceeds set forth in this Section
10, or Grantor shall fail to restore, repair or rebuild the Improvements upon
the Property after receipt of insurance proceeds from Lender within a time
reasonably deemed satisfactory by Lender, and if Lender does not restore, repair
or rebuild the said Improvements as provided above, then such failure of Grantor
shall constitute an Event of Default.
 
10.6           Grantor agrees to pay all costs and expenses incurred by Lender
pursuant to the provisions of this Section, including, but not limited to legal
fees and title insurance costs.
 
10.7           The maturity date of the Note shall not be deemed to be extended
as the result of the application of the insurance or condemnation proceeds.
 
11.           Imposition of Taxes, Fees and Charges by Governmental
Authorities.  Upon request by Lender, Grantor shall execute such documents in
addition to this Mortgage and take such other actions as requested by Lender to
perfect and continue Lender’s lien on the Real Property or any other
Property.  Grantor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Mortgage, including without limitation all taxes, fees, documentary stamps, and
other charges for recording or registering this Mortgage.  The following shall
constitute taxes to which this Section applies:  (1) a specific tax upon this
type of Mortgage or upon all or any part of the Indebtedness secured by this
Mortgage; (2) a specific tax on Grantor which Grantor is authorized or required
to deduct from payments on the Indebtedness secured by this type of Mortgage;
(3) a tax on this type of Mortgage chargeable against the Lender or the holder
of the Note; (4) a specific tax on all or any portion of the Indebtedness or on
payments of principal and interest made by Grantor; and (5) mortgage registry
tax due pursuant to Minn. Stat. Chpt. 287.  If any tax to which this Section
applies is enacted subsequent to the date of this Mortgage, this event shall
have the same effect as an Event of Default, and Lender may exercise any or all
of its available remedies for an Event of Default as provided below unless
Grantor either: (i) pays the tax before it becomes delinquent; or (ii) contests
the tax as provided above in the Taxes and Liens Section and deposits with
Lender cash or a sufficient corporate surety bond or other security satisfactory
to Lender.
 
12.           Hold Harmless.  Grantor shall save the Lender harmless from and
indemnify Lender for and against all loss, liability, damages, costs and
expenses, including reasonable attorney’s fees, incurred by reason of any
action, suit, proceeding, hearing, motion or application before any Court or
administrative body in and to which Lender may be or become a party by reason
hereof, including but not limited to condemnation, bankruptcy, probate and
administrative proceedings, as well as any other of the foregoing wherein proof
of claim is by law required to be filed or in which it becomes necessary to
defend or uphold the terms of and the lien created by this Mortgage, unless
caused by the malicious act or omission or gross negligence of Lender, and all
money paid or expended by Lender in that regard, together with interest thereon
from date of such payment at the Note Rate including the Default Rate Margin (as
such terms are defined in the Note) shall be so much additional Indebtedness
secured hereby and shall be immediately and without notice due and payable to
Lender.
 
 
15

--------------------------------------------------------------------------------

 
 
13.           Lender’s Performance and Expenditures.  If any action or
proceeding is commenced that would materially affect Lender’s interest in the
Property or if Grantor fails to comply with any provision of this Mortgage or
any Loan Documents, including but not limited to Grantor’s failure to discharge
or pay when due any amounts Grantor is required to discharge or pay under this
Mortgage or any Loan Documents, Lender on Grantor’s behalf may (but shall not be
obligated to) take any action that Lender deems appropriate, including but not
limited to discharging or paying all Taxes, liens, security interests,
encumbrances and other claims, at any time levied or placed on the Property and
paying all costs for insuring, maintaining and preserving the Property.  All
such expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender’s option, will: (a) be payable on
demand; (b) be added to the balance of the Note and be apportioned among and be
payable with any installment payments to become due during either: (i) the term
of any applicable insurance policy; or (ii) the remaining term of the Note; or
(c) be treated as a balloon payment which will be due and payable upon the
maturity of the Note.  This Mortgage also secures payments of such
amounts.  Such rights shall be in addition to all other rights and remedies to
which Lender may be entitled upon the occurrence of an Event of Default.
 
14.           Lender’s Reliance in Making Payments.  Lender, in making any
payment herein and as hereby authorized: (a) relating to Taxes, may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the validity or accuracy thereof; and (b)
relating to any prior lien or title or claim thereof, may do so without inquiry
as to the validity or amount of any such prior lien or title or claim which may
be asserted; and (c) may do so whenever, in its sole judgment, such payment or
payments shall seem necessary or desirable to protect the security created by
this Mortgage; provided, however, that in connection with any such payment as
aforesaid, Lender, at its option, may and is hereby authorized to obtain a
continuation report of title prepared by a title insurance company, the expense
of which shall be repayable by the Grantor upon demand and shall be secured
hereby.
 
15.           Acknowledgment by Grantor.  Grantor, within fifteen (15) days
after Lender’s request, shall furnish a written statement, duly acknowledged, of
the amount due upon this Mortgage and whether any alleged offsets or defenses
exist against the Indebtedness secured by this Mortgage.
 
16.           Assignment of Rents and Leases.  All right, title and interest of
the Grantor in and to all present Leases affecting the Property, and including
and together with: (a) any and all future Leases upon all or any part of the
Property; (b) all of the Rents from or due or arising out of the Property; and
(c) all deposits given as security for the faithful performance of each of such
Leases and all guaranties of any or all of such Leases, are hereby assigned
simultaneously herewith to the Lender as security for the payment of the
Note.  All Leases affecting the Property shall be submitted by the Grantor to
the Lender for its approval prior to the execution thereof.  All approved and
executed Leases shall, at Lender’s option, be specifically assigned to Lender by
instrument in form satisfactory to Lender.  All or any such Leases shall be
subordinate to this Mortgage.  Grantor, as lessor under such Leases, shall
comply with all material provisions in such Leases with which the lessor is
required to comply, and shall faithfully and fully enforce all material terms
and conditions of such Leases.  If Grantor shall not comply with or enforce each
such Lease, Lender may (without being required to), after ten (10) days prior
written notice to Grantor, perform and enforce such Leases, and all amounts
expended by Lender in connection therewith shall be immediately due Lender and
shall be secured by the lien hereof.  Grantor has on the date hereof executed
and delivered to Lender an Assignment of Leases and Rents (“Assignment of Leases
and Rents”), which Assignment is a document separate and distinct from this
Mortgage, and is not secondary to, but is on a parity and of equal dignity with
this Mortgage and the provisions herein are intended to, and shall be
interpreted to, supplement the terms and provisions set forth in the Assignment
of Leases and Rents.  The foregoing assignment and all related provisions set
forth in this Mortgage shall in no way limit the related provisions set forth in
the Assignment of Leases and Rents.
 
 
16

--------------------------------------------------------------------------------

 
 
17.           Change in Ownership or Other Transfers.  Lender may, at Lender’s
option, declare immediately due and payable all sums secured by this Mortgage
upon the sale, assignment or transfer, without Lender’s prior written consent
(which may be withheld or conditioned in Lender’s sole and absolute discretion),
of all or any part of the Real Property, or any interest in the Real
Property.  A “sale, assignment or transfer” means the conveyance of the Real
Property or any right, title or interest in the Real Property; whether legal,
beneficial or equitable; whether voluntary or involuntary; whether by outright
sale, deed, installment sale contract, land contract, contract for deed,
leasehold interest (other than as approved in accordance with Section 6.16
hereof), lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property;
provided, however, that any lease approved by Lender in accordance with Section
6.16 hereof shall not constitute a “sale, assignment or transfer” for purposes
of this Section.  In the event Lender’s consent is required for a sale,
assignment or transfer hereunder and Grantor requests Lender to consent to a
proposed sale, assignment or transfer, Grantor shall: (a) reimburse Lender,
promptly upon request, for Lender’s reasonable attorneys’ fees incurred in
reviewing the proposed request; and (b) pay to Lender, upon request, a
reasonable processing fee determined by Lender at the time such request is made
to compensate Lender for its time and consideration of reviewing the proposed
transfer.
 
18.           Grantor Delivery Obligations.  In the event all or a part of the
Premises are leased to a thrd party, then during the term of any third-party
lease, Grantor agrees to furnish to Lender t least annually on or before January
31 of each year, and at any time upon Lender’s request, a current rent roll
(including each tenant’s accurate name, notice/delivery address, and all
relevant lease payment amounts) detailing the tenant and rental information
effective as of the last day of the immediately preceding month, in form and
detail reasonably acceptable to Lender.  All rent rolls shall be certified as
true and correct by Grantor and shall be prepared at Grantor’s
expense.  Notwithstanding the foregoing, Grantor shall not be required to
deliver rent rolls in accordance with this Section for any period of time in
which the Property is occupied by Grantor and no tenants occupy or have the
right to occupy any portion of the Property for any portion of the then-current
year or succeeding year(s).
 
19.           Acceleration of Indebtedness Upon Default.  Upon the occurrence of
an Event of Default under any of the Loan Documents, the whole Indebtedness
secured hereby shall, at the option of the Lender, and without notice, become
immediately due and payable with reasonable attorneys’ fees, and thereupon, or
at any time during the existence of any such default, Lender may proceed to
foreclose this Mortgage as provided by law, anything hereinbefore or in the Note
contained to the contrary notwithstanding and/or exercise any other right or
remedy available to it under this Mortgage or the Note or any other document
securing or evidencing the Indebtedness secured hereby.
 
20.           Appointment of Receiver.  Upon the occurrence of an Event of
Default under any of the Loan Documents, Lender shall have the right to have a
receiver appointed to take possession of all or any part of the Property and to
collect the rents, issues, income and profits therefore, to care for and repair
the Property, to improve the same when necessary or desirable, to lease and rent
the Property or portions thereof (including Leases extending beyond the term of
the receivership), and otherwise to use the Property and to exercise such other
duties as may be fixed by the court.  Such appointment may be made either before
or after sale, without notice, without regard to the solvency or insolvency of
the Grantor at the time of application for such receiver, without the
requirement of posting of any bond or security and without regard to the then
value of the Property or whether the same shall be then occupied as a homestead
or not.  Provided further, Grantor specifically agrees that the court may
appoint a receiver without regard to the adequacy of Lender’s security or the
solvency of Grantor or any guarantor of any of the Indebtedness and without
regard to any other matters normally taken into account by courts in the
discretionary appointment of receivers, it being the intention of Grantor hereby
to authorize the appointment of a receiver whenever an Event of Default has
occurred and Lender has requested the appointment of a receiver.  Grantor hereby
agrees and consents to the appointment of the particular person or firm
(including an officer or employee of Lender) designated by Lender as receiver
and hereby waives its rights to suggest or nominate any person or firm as
receiver in opposition to that designated by Lender.  The Lender hereunder or
any holder of the Note may be appointed as such receiver, if permitted under
applicable law.  Such receiver shall have (i) power to collect the Rents from
the Property during the pendency of such foreclosure suit and, during the full
statutory period of redemption, whether there be redemption or not, as well as
during any further times when Grantor, except for the intervention of such
receiver, would be entitled to collect such Rents, and (ii) all other powers
which may be necessary or are usual in such cases for the protection,
possession, control, management and operation of the Property during the whole
of said period.  Any Rents (as defined herein and in the Assignment of Leases
and Rents) shall be applied in accordance with applicable law and this Mortgage
and the Assignment of Leases and Rents.
 
 
17

--------------------------------------------------------------------------------

 
 
21.           Other Remedies.  Upon the occurrence of an Event of Default under
any of the Loan Documents and at any time thereafter, Lender, at Lender’s
option, may exercise any one or more of the following rights and remedies in
addition to any other rights or remedies set forth in this Mortgage or otherwise
provided by law:
 
21.1           With respect to all or any part of the Personal Property subject
to the Uniform Commercial Code as adopted in the State of Minnesota (the “UCC”),
Lender shall have all the rights and remedies of a secured party under the UCC.


21.2           Lender may obtain a judicial decree foreclosing Grantor’s
interest in all or any part of the Property.


21.3           Foreclose this Mortgage by action or advertisement, pursuant to
the statutes of the State of Minnesota in such case made and provided, power
being expressly granted to sell the Property at public auction and convey the
same to the purchaser in fee simple and, out of the proceeds arising from such
sale, to pay all Indebtedness secured hereby with interest, and all legal costs
and charges of such foreclosure and the maximum attorneys’ fees permitted by
law, which costs, charges and fees the Grantor agrees to pay.


21.4           If permitted by applicable law, Lender may obtain a judgment for
any deficiency remaining in the Indebtedness due to Lender after application of
all amounts received from the exercise of the rights provided in this Section.


21.5           If Grantor remains in possession of the Property after the
Property is sold as provided above or Lender otherwise becomes entitle to
possession of the Property upon default of Grantor, Grantor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall
either: (a) pay a reasonable rental for the use of the Property (as determined
by Lender); or (2) vacate the Property immediately upon the demand of Lender.


21.6           To the extent permitted by applicable law, Grantor hereby waives
any and all right to have the Property marshaled.  In exercising its rights and
remedies, Lender shall be free to sell all or any part of the Property together
or separately, in one sale or by separate sales, and to execute and deliver to
the purchasers of the Property deeds of conveyance in accordance with applicable
law.  Lender shall be entitled to bid at any public sale on all of any portion
of the Property.


21.7           Lender shall give Grantor reasonable notice of the time and place
of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made.  Grantor agrees that reasonable notice shall mean notice given at least
ten (10) days before the time of the sale or disposition.  Any sale of the
Personal Property may be made in conjunction with any sale of the Real Property.
 
 
18

--------------------------------------------------------------------------------

 


21.8           Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Grantor under this Mortgage, after Grantor’s failure to
perform, shall not affect Lender’s right to declare an Event of Default and
exercise its remedies.  Nothing under this Mortgage or otherwise shall be
construed so as to limit or restrict the rights and remedies available to Lender
following an Event of Default or in any way to limit or restrict the rights and
ability of Lender to proceed directly against Grantor and/or against any other
co-maker, guarantor, surety or endorser and/or to proceed against any other
collateral directly or indirectly securing the Indebtedness.


21.9           Lender may in the name, place and stead of Grantor and without
becoming a mortgagee in possession: (i) enter upon, manage and operate the
Property or retain the services of one or more independent contractors to manage
and operate all or any part of the Property; (ii) make, enforce, modify and
accept surrender of any Leases; (iii) obtain or evict tenants, collect, sue for,
fix or modify any rents and enforce all rights of Grantor under any Leases; and
(iv) perform any and all other acts that may be necessary or proper to protect
the security of this Mortgage.


Without limiting the foregoing, Grantor does hereby grant and confer upon Lender
the fullest rights and remedies available for foreclosure of this Mortgage by
action or by advertisement pursuant to Minnesota Statutes Chapters 580, 581 and
582, as said statutes may be amended from time to time, and pursuant to other
applicable Minnesota laws and statutes, as amended, governing and authorizing
mortgage foreclosures by action and by advertisement including, but not limited
to, a grant to Lender of the power of sale; and the power of sale granted Lender
in this Mortgage shall include, without limitation, the power of sale required
to permit, at Lender’s option, lawful foreclosure of this Mortgage by
advertisement in accordance with the statutes then made and provided.


This Mortgage also constitutes an assignment of leases and rents within the
meaning of Minnesota Statutes Sections 559.17 and 576.01, and is intended to
comply fully with the provisions thereof, and to afford Lender, to the fullest
extent allowed by law, the rights and remedies of a mortgage lender or secured
lender under those statutes.  In the event that Lender elects to exercise its
remedies under said statutes, or any of said remedies, the terms and provisions
of said statutes, as amended, governing the exercise of said remedies shall
govern, control and take precedence over any contrary terms contained in this
Mortgage or other Loan Documents.


The exercise by Lender of the statutory remedies referenced in this Section
shall not constitute Lender a "mortgagee-in-possession" under Minnesota law, or
give rise to any liability which might otherwise attach to Lender as a
mortgagee-in-possession.


Anything in this Mortgage or other Loan Documents to the contrary
notwithstanding, all Rents collected by Lender, its agent or a receiver under
this Mortgage or the Assignment of Leases and Rents, if any, shall be held and
applied as set forth in the Assignment of Leases.


22.           Expenses.  If Lender institutes any suit or action to enforce any
of the terms of this Mortgage, Lender shall be entitled to recover such sum as
the court may adjudge reasonable as attorneys’ fees at trial and upon any
appeal.  Whether or not any court action is involved, all reasonable expenses
Lender incurs that in Lender’s opinion are necessary at any time for the
protection of its interest or the enforcement of its rights shall become a part
of the Indebtedness payable on demand and shall bear interest at the Note rate
from the date of the expenditure until repaid.  Expenses covered by this Section
include, without limitation, however subject to any limits under applicable law,
Lender’s attorneys’ fees and Lender’s legal expenses whether or not there is a
lawsuit, including attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services, the cost of
searching records, obtaining title reports (including foreclosure reports),
surveyors’ reports, and appraisal fees and title insurance to the extent
permitted by applicable law.  Grantor also will pay any court costs, in addition
to all other sums provided by law.
 
 
19

--------------------------------------------------------------------------------

 
 
23.           Maintenance of Property During Foreclosure.  Upon and after the
occurrence of an Event of Default, Grantor hereby authorizes and empowers
Lender, its successors and assigns:  (a) to pay all Taxes, that may have been or
that thereafter during the period of redemption from the sale under such
foreclosure may be levied or assessed upon any portion of the Property; (b) to
keep the Improvements then existing upon the Property insured and to pay the
premiums therefor as required hereunder during the period of redemption (if any)
from the sale under such foreclosure; (c) to keep the Property in thorough
repair as required hereunder during the period of redemption, if any, of the
sale from such foreclosure; and (d) to enter the Property and allow its
representatives to enter the Property and perform an environmental and/or
property condition assessment (including inspections and sampling) to assess the
condition of the Property and at Lender’s sole option, correct any conditions
that Lender, in the exercise of its reasonable discretion deems necessary to
comply with Environmental Laws and to keep the Property in thorough
repair.  Grantor assigns to Lender the right from time to time in the name of
the owner of the Property to file and prosecute an appeal or other protest of
valuation of the Property or the Taxes imposed upon the Property.  Grantor
hereby agrees to, ratifies and confirms any and all actions of Lender with
respect to the Property taken under this Section.
 
24.           Security Agreement and Financing Statement.  This Mortgage is,
pursuant to the UCC, a security agreement and financing statement with respect
to that portion of the Property constituting fixtures and Personal
Property.  Grantor hereby authorizes Lender to execute and file financing
statements and continuation statements without the signature of Grantor if
Lender shall determine that such are necessary or advisable in order to perfect
Lender’s security interest in such fixtures and Personal Property and hereby
authorizes Lender to execute financing statements to further evidence and secure
Lender’s interest in such fixtures and Personal Property and shall pay to Lender
on demand any expenses incurred by Lender in connection with the preparation,
execution and filing of such statements and any continuation statements that may
be filed by Lender.  Upon the occurrence of any Event of Default, Lender may, at
its option, sell or otherwise dispose of such fixtures and Personal Property by
public or private proceedings, separate from or together with the sale of the
Property, in accordance with the provisions of the UCC, and Lender may with
respect to such fixtures and Personal Property, exercise any other rights or
remedies of a secured party under the UCC.  Unless such fixtures and Personal
Property are perishable or threaten to decline speedily in value or are of a
type customarily sold on a recognized market, Lender shall give Grantor at least
ten (10) days prior written notice of the time and place of any public sale of
such fixtures or other intended disposition thereof.  Upon occurrence of any
Event of Default, the Lender reserves the option, pursuant to the appropriate
provisions of the UCC to proceed with respect to such fixtures and Personal
Property as part of the Property in accordance with its rights and remedies with
respect to the Property, in which event the default provisions of the UCC shall
not apply.
 
 
20

--------------------------------------------------------------------------------

 
 
This Mortgage shall be deemed to be a fixture financing statement within the
meaning of the UCC and for such purpose, the following information is given:
 


Name and address of Debtor:
 
WSI Industries, Inc.
213 Chelsea Road
Monticello, MN 55362
     
Type of organization:
 
corporation
     
Jurisdiction of organization:
 
Minnesota
     
Organization ID No.:
 
K-680
     
Name and address of Secured Party:
 
BMO Harris Bank N.A.
50 South Sixth Street, Suite 1000
Minneapolis, MN 55402
     
Description of the types (or items) of property covered by this Financing
Statement:
 
All Property and collateral described in the Granting Clauses I through VI above
(or which Debtor has otherwise granted Lender a security interest in), which is
subject to the UCC
     
Description of real estate to which the collateral is attached or upon which it
is or will be located:
 
Those certain tracts of land, described on Exhibit A
     
Record owner of real estate to which the collateral is attached or upon which it
is or will be located:
 
Grantor

 
Some of the above-described collateral is or is to become fixtures upon the
above described real estate and this Mortgage is to be filed for record in the
public real estate records of the county or counties in which the fixtures are,
or are to be, located.
 
25.           Full Performance; Satisfaction.  If Grantor pays all the
Indebtedness, including without limitation all future advances, when due, and
otherwise performs all the obligations imposed upon Grantor under this Mortgage,
Lender shall execute and deliver to Grantor a suitable satisfaction of this
Mortgage and suitable statements of termination of any financing statement on
file evidencing Lender’s security interest in the Rents and the Personal
Property.  Grantor will pay, if permitted by applicable law, any reasonable
termination fee as determined by Lender from time to time.
 
26.           No Waiver.  Lender shall not be deemed to have waived any rights
under this Mortgage unless such waiver is given in writing and signed by
Lender.  No delay or omission on the part of Lender in exercising any right
shall operate as a waiver of such right or any other right.  A waiver by Lender
of a provision of this Mortgage shall not prejudice or constitute a waiver of
Lender's right otherwise to demand strict compliance with that provision or any
other provision of this Mortgage.  No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender's
rights or of any of Grantor’s obligations as to any future
transactions.  Whenever the consent of Lender is required under this Mortgage,
the granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion of
Lender.  The failure of the Lender to exercise its option for acceleration of
maturity and/or foreclosure following an Event of Default or to exercise any
other option granted to the Lender hereunder in any one or more instances, or
the acceptance by Lender of partial payments hereunder shall not constitute a
waiver of any such default, nor extend or affect the grace period, if any, but
such option shall remain continuously in force.  Acceleration of maturity once
claimed hereunder by Lender may, at the option of Lender, be rescinded by
written acknowledgment to that effect by the Lender, but the tender and
acceptance of partial payments alone shall not in any way affect or rescind such
acceleration of maturity, nor extend or affect the grace period, if any.
 
 
21

--------------------------------------------------------------------------------

 
 
27.           Cumulative Rights and Remedies.  Election by Lender to pursue any
remedy shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Grantor under this
Mortgage, after Grantor’s failure to perform, shall not affect Lender’s right to
declare a default and exercise its remedies.  Nothing under this Mortgage or
otherwise shall be construed so as to limit or restrict the rights and remedies
available to Lender following an Event of Default or in any way to limit or
restrict the rights and ability of Lender to proceed directly against Grantor
and/or against any other co-maker, guarantor, surety or endorser and/or to
proceed against any other collateral directly or indirectly securing the
Indebtedness.
 
28.           Survival of Representations and Warranties.  All representations,
warranties, and agreements made by Grantor in this Mortgage shall survive the
execution and delivery of this Mortgage, shall be continuing in nature, and
shall remain in full force and effect until such time as Grantor’s Indebtedness
shall be paid in full.
 
29.           No Effect on Liability.  In the event the Lender: (a) releases any
part of the security described herein or any person liable for any Indebtedness
secured hereby; (b) grants one or more renewals, modifications or extensions of
the Note for any period or periods of time; (c) takes other or additional
security for the payment thereof; or (d) waives or fails to exercise any right
granted herein or in the Note, said act or omission shall not release the
Grantor, subsequent purchasers of the Property or any part thereof, or makers,
Guarantors or sureties of this Mortgage or of the Note, under any covenant of
this Mortgage or of the Note or Loan Documents, nor preclude the Lender from
exercising any rights, powers or privileges herein granted or intended to be
granted in the event of any default then made or any subsequent default.
 
30.           No Merger.  There shall be no merger of the interest or estate
created by this Mortgage with any other interest or estate in the Property at
any time held by or for the benefit of Lender in any capacity, without the
written consent of Lender.
 
31.           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or when deposited in the mail, postage prepaid, or
with Federal Express or a similar nationally known overnight delivery service,
addressed as follows or to such address or other address as may be hereafter
notified by the respective parties hereto:
 

 
Grantor: 
WSI Industries, Inc.,
213 Chelsea Road
Monticello, MN 55362
Attention:  Vice President/Chief Financial Officer




 
Lender: 
BMO Harris Bank N.A.
50 South Sixth Street, Suite 1000
Minneapolis, MN 55402
Attention:  Commercial Lending




 
With a copy to:
Robert D. Lucas, Esq.
Thomsen & Nybeck P.A.
3600 American Boulevard West, Suite 400
Bloomington, MN 55436

 
 
22

--------------------------------------------------------------------------------

 
 
32.           Governing Law.  This Mortgage will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Minnesota without regard to its conflicts of law
provisions  This Mortgage has been accepted by Lender in the State of Minnesota.
 
33.           Covenants Run with the Land.  All the covenants hereof shall run
with the land.
 
34.           Time is of the Essence.  Time is of the essence in the performance
of this Mortgage specifically including, but not limited to, all of Grantor’s
obligations to pay the Indebtedness and other monetary sums hereunder and
pursuant to the Note.
 
35.           Binding on Successors and Assigns.  Subject to any limitations
stated in this Mortgage on transfer of Grantor’s interest, this Mortgage shall
be binding upon and inure to the benefit of the parties, their successors,
assigns, heirs, administrators and executors.  If ownership of the Property
becomes vested in a person other than Grantor, Lender, without notice to
Grantor, may deal with Grantor’s successors with reference to this Mortgage and
the Indebtedness by way of forbearance or extension without releasing Grantor
from the obligations of this Mortgage or liability under the Indebtedness.
 
36.           Captions.  The captions of various Sections of this Mortgage are
for convenience only and are not to be construed as defining or limiting, in any
way, the scope or intent of the provisions thereof.
 
37.           Amendments.  This Mortgage may not be amended or altered in any
manner other than by a writing signed by the party sought to be charged or bound
thereby.
 
38.           Further Assurances – Recording and Filing.  At any time, and from
time to time, upon request of Lender, Grantor will make, executed and deliver,
or will cause to be made, executed or delivered, to Lender or to Lender’s
designee, and when requested by Lender, cause to be filed, recorded, refiled, or
rerecorded, as the case may be, at such times and in such offices and places as
Lender may deem appropriate, any and all such mortgages, deeds of trust,
security deeds, security agreements, financing statements, continuation
statements, instruments of further assurances, certificates, and other documents
as may, in the sole opinion of Lender, be necessary or desirable in order to
effectuate, complete, perfect, continue, or preserve: (a) Grantor’s obligations
under the Note, this Mortgage, and the Loan Documents; and (b) the liens and
security interests created by this Mortgage as first and prior liens on the
Property, whether now owned or hereafter acquired by Grantor.  Unless prohibited
by law or Lender agrees to the contrary in writing, Grantor shall reimburse
Lender for all costs and expenses incurred in connection with the matters
referred to in this Section.
 
If Grantor fails to do any of the things referred to in this Section, Lender may
do so for and in the name of Grantor and at Grantor’s expense.  For such
purposes, Grantor hereby irrevocably appoints Lender as Grantor’s
attorney-in-fact for the purposes of making, executing, delivering, filing,
recording, and doing all other things as may be necessary or desirable, in
Lender’s sole opinion, to accomplish the matters referred to in this Section.
 
39.           Lender’s Lien for Service Charges and Expenses.  At all times,
regardless of whether any Loan proceeds have been disbursed, this Mortgage
secures (in addition to any Loan proceeds disbursed from time to time) the
payment of any and all Loan commissions, service charges, liquidated damages,
expenses, and advances due to or incurred by the Lender in connection with the
Loan to be secured hereby.
 
40.           Invalidity.  If a court of competent jurisdiction finds any
provision of this Mortgage to be illegal, invalid, or unenforceable as to any
circumstance, that finding shall not make the offending provision illegal,
invalid or unenforceable as to any other circumstance.  If feasible, the
offending provision shall be considered modified so that it becomes legal, valid
and enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Mortgage.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Mortgage
shall not affect the legality, validity or enforceability of any other provision
of this Mortgage.
 
 
23

--------------------------------------------------------------------------------

 
 
41.           Business Purposes.  Grantor covenants and agrees that the
Indebtedness secured by this Mortgage, and the proceeds of such Indebtedness,
are for business purposes only.
 
42.           Grantor’s Receipt.  Grantor hereby acknowledges receipt of a true
and correct copy of this instrument.
 
43.           Books and Records to be Kept by Grantor.  Grantor will keep
accurate books and records in accordance with generally accepted accounting
practices consistently applied in which full, true and correct entries shall be
promptly made as to all operations on or relative to the Property, and will
permit all such books or records to be inspected by the Lender and/or its duly
authorized representatives at all times during reasonable business hours and if,
and as often as, reasonably requested by the Lender, Grantor will make reports
of operations in such form as the Lender prescribes, setting out full data as to
the net revenues of the Property.
 
44.           Maturity.  The latest maturity date for any of the Indebtedness
evidenced by any Loan Document secured by this Mortgage is May 8, 2018.
 
IN WITNESS WHEREOF, this Amended and Restated Real Estate Mortgage Security
Agreement and Financing Statement has been executed and delivered at
Minneapolis, Minnesota, on the day, month and year first above written.
 
GRANTOR:


 
WSI INDUSTRIES, INC., a Minnesota corporation
 
By:                                                                              
 
Name:        Paul D. Sheely
Title:          Vice President/Chief Financial Officer
 
STATE OF MINNESOTA                  )
 
) ss.
COUNTY OF HENNEPIN                   )


On this ________ day of May, 2013 before me appeared Paul D. Sheely the Vice
President/Chief Financial Officer of WSI Industries, Inc., a Minnesota
corporation to me personally known to be the person described in and who
executed the foregoing instrument and acknowledged that he executed the same on
behalf of the corporation.


                                                                                                     
Notary Public
 
 
24

--------------------------------------------------------------------------------

 
 
MORTGAGEE:
 
 
BMO HARRIS BANK N.A., a national banking association, successor by merger to M&I
Marshall & Ilsley Bank and to Excel Bank Minnesota


By:           ___________________________
Name:      ___________________________
Title:          __________________________
 
STATE OF MINNESOTA                       )
    ) ss.
COUNTY OF  HENNEPIN                       )


This instrument was acknowledged before me this          day of May, 2013,
by                                                     ,
the                                                     of BMO Harris Bank N.A.,
a national banking association, successor by merger to M&I Marshal & Ilsley
Bank, and to Excel Bank Minnesota, on its behalf.
 
 
                                                                              
Notary Public




THIS INSTRUMENT DRAFTED BY:


Robert D. Lucas, Esq.
Thomsen & Nybeck, P.A.
3600 American Boulevard West, Suite 400
Bloomington, MN 55436
952-835-7000
 
 
25

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Legal Description
 
Lot 1, Block 1, Remmele Addition, Wright County, Minnesota
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Permitted Encumbrances




1. 
Drainage and utility easements as shown on the recorded plat of Remmele
Addition.



2.
Limitation of access to Interstate Highway 94 acquired by the State of Minnesota
as evidenced by Final Certificate dated October 18, 1973, recorded November 7,
1973, in Book 258 of Deeds, Page 536.



3.
Communications and systems easement in favor of AT&T Communications of the
Midwest, Inc., as contained in Grant dated September 1, 1989, recorded September
1, 1989, in Book 96 of Misc., Page 111.



4.
Slope easement in favor of the City of Monticello as contained in Agreement
dated July 16, 1990, recorded July 16, 1990, in Book 98 of Misc., Page 160, as
Document No. 476134.


